Citation Nr: 1120771	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability to include as due to an undiagnosed illness.

4.  Entitlement to service connection for low back disability to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral ankle disability to include as due to an undiagnosed illness.

6.  Entitlement to service connection for pain in the elbows and wrists to include as due to an undiagnosed illness.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1972 to July 1975 and from September 1990 to July 1991.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims.

In June 2009, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an August 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for pain in the elbows and wrists.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2010, the Court partially vacated the Board's August 2009 decision as to that issue and remanded said issue to the Board for further consideration pursuant to a Joint Motion for Remand dated in May 2010.  In a December 2010 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's representative submitted further argument in April 2011.  

The Board's August 2009 decision also remanded the issues of entitlement to service connection for low back disability, skin disability, bilateral ankle disability, left knee disability and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for right knee disability.  The VA Appeals Management Center (AMC) continued the previous denials in an October 2010 statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

As will be explained below the issue of entitlement to service connection for right knee disability is being reopened and remanded.  The issues of entitlement to service connection for low back disability, bilateral ankle disability, left knee disability, and pain in the wrists and elbows are also addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The competent medical evidence of record supports a finding that the Veteran's currently diagnosed skin disability was caused by his military service.

2.  In the October 1996 decision, the Board denied the Veteran's claim of entitlement to service connection for right knee disability.  The Veteran was notified of that decision, and of appellate rights and procedures.  The Veteran did not appeal the decision and it became final.

3.  The evidence associated with the VA claims folder, subsequent to the October 1996 rating decision, is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee disability.


CONCLUSIONS OF LAW

1.  A skin disability was incurred in the Veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The October 1996 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2010).

3.  Since the October 1996 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for right knee disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for right knee disability.  He also asserts entitlement to service connection for a skin disability.  As indicated above, the issues of entitlement to service connection for pain in the elbows and wrists, low back disability, bilateral ankle disability, and left knee disability will be addressed in the Remand section below.

The Board will discuss certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the right knee disability claim, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether to proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.
After careful review, the Board has concluded that the notice requirements of the VCAA have been satisfied.  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issues currently on appeal.  The Veteran was informed of the evidentiary requirements for service connection in letters dated September 2004 and September 2009.  As to the right knee disability claim, the September 2009 letter provided the Veteran with notice of what is required to sustain a claim to reopen, including an explanation of new and material evidence.  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the September 2004 and September 2009 VCAA letters.  The letters stated that VA would assist the Veteran in obtaining relevant records from the military, the VA, or any Federal agency.  With respect to records from private doctors and hospitals, the VCAA letters informed the Veteran that VA would make reasonable efforts to request such records.

The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete VCAA notice was not provided until September 2009, years after the July 2005 RO decision that is the subject of these appeals.  Crucially, the Veteran's claims were readjudicated in the October 2010 SSOC, after he was provided with the opportunity to submit additional evidence and argument in support of his claims and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

In Dingess/Hartman v. Nicholson, supra, the Court observed that each claim of entitlement to service connection consists of five elements:  (1) veteran status [not at issue here]; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because each service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of each claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in a VCAA letter dated August 2006, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the August 2006 letter instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  Moreover, there is no timing problem as to Dingess notice since, as indicated above, the Veteran's claims were readjudicated in the October 2010 SSOC.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

The Board also finds that VA's duty to assist pursuant to the VCAA and 38 C.F.R. § 3.159 (2010) has been met.  As noted above, the Veteran was provided correspondence that advised him of what evidence was needed to prove his claims, as well as informing him of VA's duty to obtain government records and to assist him in obtaining any private treatment records.  The claims folder contains service treatment records, the Veteran's statements, relevant VA and private treatment records, and VA examination reports.  VA has made all reasonable efforts to obtain pertinent evidence related to these claims.  

The Veteran was most recently afforded a VA examination in October 2009 as to his pending skin disability claim.  The VA examination report reflects that the examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion which appears to be consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

In short, the Board concludes that the provisions of the VCAA have been complied with to the extent required under the circumstances presented in this case.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed.

1.  Entitlement to service connection for a skin disability to include as due to an undiagnosed illness.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Board initially notes that the law and regulations pertaining to service connection for undiagnosed illnesses resulting from the Persian Gulf War service are not for application as to this claim.  The Veteran has a diagnosed disability, namely psoriasis.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

The Veteran contends that he suffers from a skin disability which is due to his military service.  See the June 2009 Board hearing transcript.

As to Hickson element (1), current disability, the October 2009 VA examiner diagnosed the Veteran with psoriasis.  Accordingly, element (1) is satisfied.

With respect to Hickson element (2), the Veteran reported having an intermittent skin rash, manifested by itching, which dated from his service in Southwest Asia.  See, e.g., the June 2009 Board hearing transcript.  The Veteran is competent to report such a history and the Board notes that this history is corroborated, in part, by an undated service record which reflects the Veteran's history of a skin rash.  As such, element (2) is arguably met.

Turning to the crucial Hickson element (3), medical nexus, the competent medical evidence of record demonstrates that the Veteran's currently diagnosed skin disability is related to his military service.  Specifically, as to the issue of medical nexus, the October 2009 VA examiner concluded, "[t]he Veteran's psoriasis is as least as likely as not (50/50 probability) caused by or a result of, incurred or was aggravated by military service."  In rendering his conclusion, the VA examiner explained that "[p]soriasis has well-known environmental, emotional, infectious, and drug-related triggers . . . One case-control study involving 500 participants showed that both emotional and physical stress (trauma) may exacerbate psoriasis. There is no documentation of rash or treatment for rash prior to military service, therefore it is the examiner's opinion that it is just as likely that Veteran's skin condition or psoriasis was either incurred or aggravated by military service due to based time and diagnosis and service during Gulf War."

The October 2009 VA medical opinion appears to have been based upon thorough examination of the Veteran and review of the record as well as thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, there is no competent medical evidence which indicates that the Veteran's current skin disability is unrelated to his military service.

Accordingly, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current skin disability is a result of his military service.  The benefit of the doubt rule is therefore for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, Hickson element (3), and thereby all three elements, has been satisfied.

In summary, the Veteran has met all requirements needed to establish service connection for skin disability.  The benefit sought on appeal is therefore granted.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for right knee disability.

Relevant law and regulations

The law and regulations pertaining generally to service connection and continuity of symptomatology have been set forth above and will not be repeated here.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in August 2004, the claim will be adjudicated by applying the revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

When the Veteran's claim of entitlement to service connection for right knee disability was last finally denied by the RO in October 1996, the evidence of record included service treatment records, the Veteran's DD-214, private treatment records, and a February 1996 VA examination report.  

The Veteran's claim was denied in the October 1996 RO decision.  The Veteran did not appeal the October 1996 decision and it therefore became final.  In August 2004, the Veteran filed to reopen the previously denied claim.  As indicated above, the July 2005 rating decision declined to reopen the Veteran's claim.  This appeal followed.

At the time of the prior denial, medical records showed that the Veteran was diagnosed with mild to moderate degenerative changes of the right knee.  See the February 1996 VA examination report.  The VA examiner also noted that the Veteran had "right knee orthoscopy surgery in 1992, mild range of motion, secondary to degenerative joint disease of the right knee."  See id.  Additionally, the February 1996 VA examiner noted the Veteran's reported that he "had a right knee injury when he was stationed in Saudi Arabia."

Service treatment records dated in May 1991 showed that the Veteran was prescribed Naprosyn for knee pain secondary to hurting the knee on a truck fender while loading a truck.  A service treatment record dated February 1991 noted that the Veteran "complained of right knee; have had problem with knee in past. . . Something fell from trailer and hit top of kneecap on a downward motion, this happened two days ago."  Service treatment records from the Veteran's subsequent period of service with the Army Reserves documented continuing right knee problems including arthritis.  See, e.g., the service treatment records dated January 1992, July 1993, and October 1993.  Also of record, were the private treatment records dating from 1990 to 1994 that documented problems with the Veteran's right knee including arthritis.  See, e.g., the private treatment record dated May 1993.  

The Board's October 1996 denial was predicated upon deficiencies as to element (3), a link between the current disability and the Veteran's military service.  See 
38 C.F.R. § 3.304 (2010).

As indicated above, the October 1996 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's right knee disability claim may only be reopened if he submits new and material evidence as to the missing element.  See
 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.  

The newly submitted evidence consists of VA and private treatment records, statements of the Veteran, and VA examination reports dated April 2005 and October 2009.

In reviewing the evidence added to the claims folder since the October 1996 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the Veteran has also submitted statements and personal testimony detailing continuity of symptomatology concerning his claimed chronic right knee disability.  See, e.g., the June 2009 Board hearing transcript.  He has additionally submitted VA and private treatment records documenting continuing right knee complaints.  

Pursuant to the Court's decision in Justus, for the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  As the testimony and statements of the Veteran is not inherently false or incredible, these statements are presumed to be true for the purposes of this remand.  

During the June 2009 hearing, the October 2009 VA examination, and in multiple statements, the Veteran has indicated that he was diagnosed with a right knee disability during service and that he has continued to have joint pain ever since.  In this regard, the Board acknowledges that, in Shade v. Shinseki, No. 08-3548 (November 2, 2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, No. 08-3548 (November 2, 2010).

Further, in reviewing the evidence added to the claims folder since the October 1996 denial, the Board finds that evidence has been submitted as to the issue of continuity of symptomatology, which would allow for the claim to be reopened.  Specifically, VA and private treatment records demonstrate that the Veteran has complained of and been treated for a chronic right knee disability nearly continually since his July 1991 release from active duty.  

This newly added medical evidence is neither cumulative nor redundant of the evidence of record at the time of the October 1996 denial and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right knee disability.  The additional evidence suggests that the Veteran suffered from a right knee disability in military service which has continued to the present day.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability].  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a).  The Veteran's claim for entitlement to service connection for right knee disability is therefore reopened.

Additional comments

For the reasons explained in the remand section below, the Board finds that additional development is necessary before the Board may proceed to a decision on the merits of the reopened claim.

The Board wishes to make it clear that although the evidence discussed above is adequate for the limited purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].


ORDER

Entitlement to service connection for a skin disability is granted.

New and material evidence having been received; the claim of entitlement to service connection for right knee disability is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must be remanded for additional evidentiary development.  


2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee to include as due to an undiagnosed illness.

It is undisputed that the Veteran is currently diagnosed with degenerative joint disease of the bilateral knees.  See the VA examination report dated October 2009.  The Veteran has asserted that he incurred his right and left knee disabiities as a result of his military service, specifically his second period of active duty service.   See the Veteran's claim dated August 2004.  Notably, after a review of the available medical records, the October 2009 VA examiner determined that the Veteran suffered a knee injury or injuries that pre-existed his military service.  However, the examiner concluded that the Veteran's bilateral knee disabilities were not caused by or a result of his military service.  

A veteran may be entitled to service connection if a preexisting condition was aggravated during his service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Court held that where there is evidence of record satisfying the first two requirements for service connection but no competent medical evidence addressing the third requirement (medical nexus), VA must obtain a VA examination and medical nexus opinion.  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  The October 2009 VA examiner's opinion did not specifically address whether the Veteran's currently diagnosed right and left knee disabilities pre-existed his military service and, if so, whether there was an increase in the right and/or left knee disabilities during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.   Accordingly, the Board finds that a new VA opinion is warranted as to the right and left knee disability claims.

4.  Entitlement to service connection for low back disability to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral ankle disability to include as due to an undiagnosed illness.

The Veteran, through his representative, has recently asserted that he is entitled to service connection for low back and bilateral ankle disabilities as secondary to his right and left knee disabilities.  See the Informal Hearing Presentation dated May 2011.  As indicated above, the issues of entitlement to service connection for right and left knee disabilities are being remanded for further evidentiary development; specifically, as to the issue of medical nexus.  

Accordingly, the Board does not disagree with the assertions of the Veteran's representative that the claims of entitlement to service connection for low back and bilateral ankle disabilities are inextricably intertwined with the pending issues of entitlement to service connection for right and left knee disabilities.  In other words, if service connection for either knee disability granted, this will impact VA's analysis of the low back and bilateral ankle claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of said claims.

Additionally, the Board notes that the VCAA letters sent to the Veteran in September 2004 and September 2009 did not address the elements of secondary service connection.  The Board has been prohibited from itself curing these defects.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the Veteran should be provided with appropriate notice of secondary service connection as to the pending claims so that he may be accorded appropriate due process.

6.  Entitlement to service connection for pain in the elbows and wrists to include as due to an undiagnosed illness.

The May 2010 Joint Motion for Partial Remand, as adopted by the Court's May 2010 Order, noted the Board's finding that "although the evidence arguably indicates that [Appellant] has a qualifying chronic disability of joint pain of the wrists and elbows . . . the evidence does not indicate that the disability has manifested to a degree of 10 percent or more."  In rendering this conclusion, the parties agreed that the Board improperly relied upon an inadequate April 2005 VA examination report.  

Specifically, the parties indicated that the April 2005 VA examination report did not provide sufficient detail to assess the Veteran's current level of disability for his joint disability.  In particular, the parties stated that "[a]lthough the examiner recorded Appellant's history of flare-up and periods of pain with lack of endurance or fatigue, the examiner failed to comment on whether there would be any additional limitation of motion due to pain upon flare-ups.  Therefore, it is unclear from the April 2005 examination whether Appellant's disability would warrant a 10 percent evaluation and thereby entitle him to service connection under 38 C.F.R. § 3.317."  The parties further noted that the "Court has held that in cases involving the level of disability, which is an issue in this case, examiner should be asked to express an opinion on 'whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time.' . . . While the April 2005 examiner did provide Appellant's range of motion upon repetitive use, he failed to comment on whether there would be any additional limitation during flare-ups."  The Joint Motion also noted that the Veteran's wrists and elbows were not x-rayed as part of his examination.  

Accordingly, the parties concluded, "[b]ecause the April 2005 examiner was not complete in considering functional loss due to flare-ups and no x-rays of the wrists and elbows were considered, the parties agree that the examination is inadequate and the Board erred in not returning the examination."  Thus, pursuant to the Joint Motion, the Board finds that remand is required as to the Veteran's pain in the wrists and elbows claim so that the Veteran may be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and his representative and request that the Veteran identify any outstanding medical examination and treatment records pertinent to his claims.  The AOJ should take appropriate steps to secure medical records identified by the Veteran, if any, and associate them with the VA claims folder.

2. VBA should also provide the Veteran with a corrective VCAA letter containing proper notice which specifically informs him of the evidentiary requirements for establishing secondary service connection.  

3. VBA should then arrange for a physician to review the Veteran's VA claims folder including a copy of this remand and to provide an opinion, with supporting rationale, as to whether the evidence of record clearly and unmistakably shows that the Veteran's right and/or left knee disabilities pre-existed his active duty military service.  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing right and/or left knee disabilities were not aggravated by service, beyond the natural progression of the disorder(s).  If the examiner finds that the Veteran's right and/or left knee disabilities did not pre-exist his military service, he/she should render an opinion as to whether the Veteran's currently diagnosed right and/or left knee disabilities were incurred in his military service.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

4. If the VA examiner determines that either of the Veteran's right or left knees were aggravated by his military service beyond the natural progression of the disorder, the AOJ should arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's low back and/or bilateral ankle disabilities are caused or aggravated by his right and/or left knee disabiities.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

5. VBA should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed pain of the elbows and wrists.  The Veteran's bilateral wrists and elbows should be x-rayed in conjunction with the examination.  Any additional diagnostic tests should be completed, as necessary.  The claims folder should be provided to the examiner for review, and the examiner should note that it has been reviewed.

The examiner should first provide an opinion as to whether there is objective evidence that the Veteran's pain of the wrists and elbows is attributable to any known clinical diagnosis.  If any such disability is determined to exist, the examiner should also indicate whether it is at least as likely as not (i.e., a 50 percent probability or greater) that said disability is due to his military service.

If the Veteran's wrist and elbow symptoms cannot be ascribed to any known clinical diagnosis, the examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  The VA examiner should thoroughly document the current severity of the Veteran's bilateral wrist and elbow symptomatology, including detailed range of motion measurements.  In rendering his/her opinion, the VA examiner should comment on the Veteran's reported history of flare-ups of wrist/elbow pain.  The examiner should express an opinion as to whether the wrist/elbow pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  If possible, the examiner should express in degrees any such additional range of motion loss due to pain on use or during flare ups.

The report of the examination should be associated with the Veteran's VA claims folder.  Rationale for all opinions should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

6. After undertaking any additional development deemed necessary, and if warranted by the evidentiary posture of the case, the AOJ should then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


